Smith, J.
(concurring specially in the dissent) — I cannot adopt the expansive rhetoric of the dissent, but I nevertheless agree in principle with its conclusion that the Clark County ordinance in this case, as applied to the Open Door Baptist Church, imposes an impermissible burden upon religion in violation of Const, art. I, §§ 2 and 11. It is my strong belief that our courts must at all times stand as a bulwark between the State and the church to assure the free exercise of religion guaranteed by our Constitution. *172The courts must then be vigilant against seemingly minimal encroachments by the State which would lead us towards sanctioned government intervention such as practiced in some totalitarian nations characteristically controlling the exercise of religion through licensing schemes requiring ultimate approval by secular authorities.